Citation Nr: 1529648	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  06-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from October 1974 to October 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This case was previously before the Board and in a July 2009 decision, the Board denied the claim of entitlement to service connection for a back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a January 2010 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.  In July 2010, the Board remanded the case for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

In the July 2010 remand, the Board requested that the Veteran be provided a VA examination to determine the nature and etiology of his back disability.  The Board specifically instructed that the examination be conducted by a physician.  

A review of the record shows that the Veteran was provided the directed examination in July 2014.  However, a review of the examination report shows that the examination was conducted by a nurse practitioner and not a physician.  

The Board finds that the development conducted does not adequately comply with the directives of the July 2010 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Board finds that the Veteran should be provided another VA examination to determine the nature and etiology of his back disability.  

Additionally, attempts to identify and obtain outstanding treatment records should be made before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then schedule the Veteran for a VA examination with a medical doctor to determine the nature and etiology of a back disability. Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified back disability had its onset during active service or within one year of separation from active service, or is otherwise etiologically related to active service, to specifically include the Veteran's report of a January 1975 in-service motor vehicle accident.  The examiner should discuss the Veteran's statements regarding continued symptoms since service, the September 1975 separation examination showing a normal clinical evaluation of the spine, and the 1975 report of medical history where the Veteran denied recurrent back pain.  The examiner should also discuss a February 1978 Bethany Medical Center report of an injury lifting a trash can at work and a January 2003 post-service motor vehicle accident.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

